United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2260
                         ___________________________

Carrie-Anne Smith, In her individual capacity; G.S., Next friend Carrie-Anne Smith

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

                    Rockwood R-VI School District; Eric Knost

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 11, 2018
                                Filed: July 11, 2018
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.

      Carrie-Anne Smith, acting in her individual capacity, and G.S., her son, with
Smith acting as next friend, appeal the district court’s1 dismissal of their complaint,
which alleged violations of the Individuals with Disabilities Education Act, 20 U.S.C.

      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, now retired.
§ 1400 et seq. (the IDEA); the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.;
and 42 U.S.C. § 1983. We affirm.

       G.S. was a student at Marquette High School (Marquette) located in
Chesterfield, Missouri, during the 2014-15 school year. Although Marquette is in the
Rockwood R-VI School District (Rockwood), the Special School District of St. Louis
County (St. Louis District) administers G.S.’s Individualized Education Plan (IEP),
which addresses his medical and educational needs.2 On September 30, 2014, the
assistant principal at Marquette suspended G.S. from school for ten days. Shortly
thereafter, Rockwood and the St. Louis District held a manifestation hearing with
G.S.’s IEP team as required by the IDEA and concluded that G.S. was suspended for
conduct that manifested from his disability. Under the IDEA, G.S. needed to be
readmitted into school or have his placement changed based on a modification of his
behavior intervention plan. Two days after the manifestation hearing, however,
Superintendent Eric Knost informed Smith by letter that Rockwood was suspending
G.S. for “an additional 180 days of out-of-school suspension.”

      After learning in May 2015 that G.S.’s suspension should have ended after the
manifestation hearing, Smith and G.S. filed a due process complaint with the
Administrative Hearing Commission against the St. Louis District. The parties
privately resolved the case, and Smith and G.S. voluntarily dismissed the due process
complaint.

      Plaintiffs thereafter filed suit in federal district court. The court dismissed the
complaint because plaintiffs had not properly exhausted their administrative remedies
under the IDEA. We review the district court’s ruling de novo. J.M. v. Francis


      2
       G.S. has been diagnosed with Autism Spectrum Disorder, Tourette Syndrome,
Emotional Disturbance, Major Depression, Obsessive-Compulsive Disorder, and
Attention Deficit Hyperactivity Disorder.

                                          -2-
Howell Sch. Dist., 850 F.3d 944, 947 (8th Cir. 2017) (citing J.B. ex rel. Bailey v.
Avilla R-XIII Sch. Dist., 721 F.3d 588, 592 (8th Cir. 2013)).

       The purpose of the IDEA is “to ensure that all children with disabilities have
available to them a free appropriate public education . . . designed to meet their
unique needs and prepare them for further education, employment, and independent
living[.]” 20 U.S.C. § 1400(d)(1)(A). The statute requires state educational agencies
to “establish and maintain procedures . . . to ensure that children with disabilities and
their parents are guaranteed procedural safeguards with respect to the provision of a
free appropriate public education[.]” 20 U.S.C. § 1415(a). Although the IDEA
allows parents to bring disability discrimination claims on behalf of their child, they
must first exhaust their administrative remedies if they are “seeking relief that is also
available under [the IDEA].” 20 U.S.C. § 1415(l). The Supreme Court has explained
that the exhaustion requirement applies only if plaintiffs are seeking relief for the
denial of a free appropriate public education.3 Fry v. Napoleon Cmty. Sch., 137 S.
Ct. 743, 752 (2017). Exhaustion is not required if plaintiffs are “seek[ing] relief for
simple discrimination[.]” Id. at 756. To determine whether a complaint seeks redress
for the denial of a public education, the courts “look to the substance, or gravamen,
of the plaintiff’s complaint.” Id. at 752.

       Plaintiffs argue that the Rehabilitation Act and § 1983 claims in their district
court complaint allege disability discrimination, not the denial of a public education.
We disagree. The district court complaint states that “[a]s a direct and proximate
result of the long-term suspension, G.S. was excluded from and deprived of
educational benefits” and that “G.S. was excluded from participating in, and was
denied the benefits of, the program of education at [Marquette][.]” Although
plaintiffs allege “disability discrimination” in other sections of the complaint, the
gravamen of the complaint is the denial of a public education.


      3
          We will refer to a free appropriate public education as “public education.”

                                           -3-
       Our characterization of the complaint is also consistent with the procedural
history of the case. The Supreme Court explained in Fry that a “prior pursuit of the
IDEA’s administrative remedies will often provide strong evidence that the substance
of a plaintiff’s claim concerns the denial of a [public education], even if the complaint
never explicitly uses that term.” 137 S. Ct. at 757. Plaintiffs acknowledge that the
prior due process complaint filed with the Administrative Hearing Commission
alleged the denial of a public education. See Appellant’s Br. 16 (“In the [due process
complaint], G.S. and [the St. Louis District] resolved the prospective issue of
providing a [public education] to G.S. going forward.”). This acknowledgment of the
underlying purpose of the litigation leads to the determination that the Rehabilitation
Act and § 1983 claims concern the denial of a public education, the ultimate relief for
which required plaintiffs to exhaust their administrative remedies. In light of
plaintiffs’ failure to do so, the Rehabilitation Act and § 1983 claims must be
dismissed.

       The complaint also alleges violations of the IDEA. Plaintiffs argue that the
exhaustion requirement does not apply to these claims because plaintiffs sought
money damages—a remedy not authorized by the IDEA. Although the Supreme
Court declined to address this issue in Fry, our precedent is clear “that ‘the IDEA’s
exhaustion requirement remains the general rule, regardless of whether the
administrative process offers the particular type of relief that is being sought.’” J.M.,
850 F.3d at 950 (quoting J.B., 721 F.3d at 595). Plaintiffs argue in the alternative that
if exhaustion is required, an unenumerated exception to the exhaustion requirement
should apply because plaintiffs seek relief unavailable under the IDEA, an argument
that we rejected in J.M. Id. at 950-51.

      Plaintiffs further argue that an exception should apply to the exhaustion
requirement because Rockwood was not a proper party to the due process complaint
and would have been summarily dismissed from any administrative proceedings. In


                                          -4-
support of this argument, plaintiffs cite Missouri Revised Statute § 162.890, which
states in relevant part that “neither the state board of education nor any school district
within the special district shall be required to establish schools or classes for the
training or education of handicapped or severely handicapped children under any
other existing law[.]” Plaintiffs do not explain why this statute would prohibit
Rockwood from participating in administrative proceedings in light of its alleged
denial of a public education stemming from its expulsion decision. A hearing held
under either the IDEA or the due process procedures outlined in Goss v. Lopez, 419
U.S. 565 (1975)—even if resulting in Rockwood’s dismissal—would nevertheless
have provided the benefit of the administrative agency’s expertise, as well a record
for judicial review. See J.M., 850 F.3d at 951. Under these facts, we decline to create
an exception to the IDEA’s exhaustion requirement.

      The judgment is affirmed.
                     ______________________________




                                           -5-